Citation Nr: 0327304	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  92-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
ventral hernia, postoperative recurrence of epigastric 
hernia.  

2.  Entitlement to an effective date earlier than March 1, 
1990, for a separate 10 percent rating for a surgical hernia 
scar.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metacarpal, currently evaluated as 
10 percent disabling.  

4.  Entitlement to special monthly compensation based on loss 
of use of the left hand due to residuals of a fracture of the 
left fifth metacarpal.   




REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1977 to July 
1983.  He also had periods of active duty for training from 
January 2 to May 2, 1984; March 20 to April 3, 1987; and from 
May 14 to May 28, 1988.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In a 
February 1991 rating decision, the RO denied entitlement to 
an increased rating for a service-connected postoperative 
epigastric hernia.  The veteran disagreed with that decision.  
During the course of the appeal, the service-connected 
disability was recharacterized as a ventral hernia, 
recurrence of epigastric hernia, and the RO assigned a 20 
percent rating effective March 1, 1990.  The veteran 
continued his appeal, and in a decision date in November 
1997, the Board denied entitlement to a rating in excess of 
20 percent for the service-connected ventral hernia, 
postoperative recurrence of epigastric hernia.  In that 
decision, the Board granted a 10 percent rating, but no more, 
for service-connected residuals of a fracture of the left 
fifth metacarpal.  

An appeal was taken to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court).  The parties filed a Joint Motion for 
Partial Remand, Partial Affirmance and for a Suspension of 
Proceedings (Joint Motion).  In an order dated in July 1998, 
the Court granted the Joint Motion in part by vacating that 
part of the Board's November 1997 decision that denied an 
increased evaluation for the veteran's service-connected 
ventral hernia, postoperative recurrence of epigastric 
hernia.  The Court dismissed the remaining issues, including 
the appeal of the assignment of a 10 percent rating for 
residuals of a fracture of the left fifth metacarpal.  

While the appeal was pending before the Court, the RO, in a 
rating decision dated in November 1997, implemented that part 
of the Board's decision that awarded a 10 percent rating for 
residuals of a fracture of the left fifth metacarpal.  In 
January 1998, the RO received a VA Form 21-4138, signed by 
the veteran's mother, in which the veteran requested 
additional compensation for his left fifth metacarpal.  In a 
letter dated in February 1998, the RO explained that it was 
unable to grant an increase in the 10 percent rating for the 
left finger condition and at that time provided information 
concerning appellate rights.  In March 1998, the RO received 
a VA Form 21-4138, signed by the veteran's mother, which the 
RO interpreted as a notice of disagreement.  

In August 2002, the RO issued a statement of the case (SOC) 
on the issue of an increased rating for residuals of a 
fracture of the left fifth metacarpal.  The appellant filed a 
VA Form 9 in September 2002 perfecting an appeal concerning 
the 10 percent rating for residuals of a fracture of the left 
fifth metacarpal and also stated that the veteran wanted 
special monthly compensation for loss of use of his finger.  
In a rating decision dated later that month, the RO denied 
entitlement to special monthly compensation based on loss of 
use of the left fifth metacarpal.  The appellant filed a 
notice of disagreement, the RO issued a SOC on the issue of 
entitlement special monthly compensation for loss of use of 
the left hand due to residuals of a fracture of the left 
fifth metacarpal, and the appellant perfected the appeal as 
to that issue.  The increased rating and special monthly 
compensation claims regarding the service-connected residuals 
of a fracture of the left fifth metacarpal will be addressed 
in the remand that follow the decision.  

As to the matter of the rating for the service-connected 
ventral hernia, postoperative recurrence of epigastric hernia 
remanded to the Board by the Court in July 1998, the Board 
subsequently remanded the claim to the RO for additional 
development.  In a decision dated in December 1999, the Board 
denied entitlement to a disability evaluation in excess of 20 
percent for a ventral hernia, postoperative recurrence of 
epigastric hernia, to include entitlement to a separate 
compensable evaluation for a hernia scar.  

The December 1999 decision of the Board was appealed to the 
Court.  In an order dated in November 2000, the Court granted 
a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion) and vacated the December 1999 Board decision.  
The claim was returned to the Board, and in August 2001, the 
Board remanded the claim for additional development.  While 
the case was in remand status, the RO, in a rating decision 
dated in January 2002, continued the 20 percent rating for 
ventral hernia, postoperative recurrence of epigastric 
hernia.  In addition, the RO awarded a separate 10 percent 
rating for a hernia scar effective March 1, 1990.  The 
appellant continued his appeal as to the hernia rating and 
disagreed with the March 1, 1990, effective date for the 10 
percent rating for the scar and has perfected an appeal as to 
that issue.  In a SSOC dated in March 2003, the RO continued 
the 10 percent rating for the hernia scar.  In the forwarding 
letter dated March 17, 2003, the RO advised the appellant 
that if the SSOC contained an issue not included in his 
substantive appeal he had 60 days to perfect an appeal as to 
the new issue.  The Board finds no prior reference by the 
appellant to a higher rating for the scar, and there is no 
indication that he filed a substantive appeal in response to 
the March 2003 SSOC.  Therefore, the matter of a rating in 
excess of 10 percent for the hernia scar is not before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2002); Archbold v. Brown, 9 Vet. App. 
124, 130-32 (1996) (pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal); see also Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997) (observing, in substance, that 
the effective date and the degree of disability are separate 
issues that must be separately appealed).  

The Board notes that the veteran has been rated permanently 
and totally disabled as the result of his service-connected 
paranoid schizophrenia since March 1, 1990, and has been 
rated incompetent for VA purposes since February 24, 1994.  
The veteran's mother was named his legal custodian for VA 
purposes in August 1995, and the appellant was appointed the 
veteran's custodian in fact for VA purposes in April 1998.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues decided 
herein has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
those claims and the evidence that should be submitted and 
the evidence VA would obtain to assist in substantiating the 
claims.  

2.  The veteran's service-connected ventral hernia, 
postoperative recurrence of epigastric hernia, is manifested 
by a small, 3 to 4-centimeter periumbilical hernia and 1.5-
centimeter diastasis recti above and below a surgical hernia 
scar with continuous wearing of an abdominal binder; there is 
no indication that the hernia is large or not well supported 
by a belt under ordinary conditions.  

3.  In a decision dated February 16, 1990, the Board denied 
an increased (compensable) rating for postoperative residuals 
of an epigastric hernia and found that the postoperative 
residuals were manifested primarily by a well-healed 
abdominal scar.  A subsequent increased rating claim was 
received no earlier than March 1, 1990.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
ventral hernia, postoperative recurrence of epigastric 
hernia, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7339 (2003).  

2.  An effective date earlier than March 1, 1990 for a 
separate 10 percent rating for a hernia scar may not be 
assigned.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate the claims and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to these claims.  See, in general, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

On receipt of a claim for benefits VA will notify the 
claimant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the claimant which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The claimant is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in May 1991 the RO provided a SOC on the 
increased rating claim in which it delineated the criteria 
for ratings in excess of 20 percent for ventral hernias and 
issued supplemental statements of the case (SSOCs) in July 
1991, February 1992, August 1995, June 1996, April 1999 and 
January 2002 in which it outlined evidence considered and the 
reasons for denial of the increased rating claim.  In 
addition, although vacated by the Court, the Board decisions 
in November 1997 and December 1999 served as additional 
notice of the applicable increased rating criteria.  By RO 
letters dated in April 1996 and October 2001, as well as 
Board remands in February 1995, April 1996 and August 2001 
the veteran and the appellant have been notified that they 
should identify the names, addresses and approximate dates of 
treatment for all VA and non-VA health care providers from 
which the veteran has received treatment for his hernia 
disability.  The letters and remands provided notice that VA 
would obtain identified records for which release 
authorization was provided.  The Board is satisfied that the 
appellant has been advised of what evidence he should submit 
and what evidence VA would obtain, in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has submitted copies of service medical records 
and service records pertaining to periods of active duty for 
training along with VA and private medical records.  To 
assist in the claims, VA requested any additionally available 
records from the veteran's reserve unit.  In September 1993, 
the RO obtained from the Social Security Administration 
copies of medical records it had obtained in connection with 
the veteran's Social Security disability claim.  In addition, 
the RO provided the veteran with medical examinations in 
January 1991, November 1991, April 1995, July 1995, May 1996, 
March 1999 and November 2001.  The Board also notes that a 
requested hearing before the Board was scheduled for November 
1999, but the appellant withdrew the request for that hearing 
and has not asked that it be rescheduled.  

In July 2002, the RO provided a SOC on the earlier effective 
date issue and at that time provided notice of the 
regulations pertaining to effective dates.  In a letter to 
the appellant dated in March 2003, the RO referred to the 
appeal regarding entitlement to an earlier effective date 
claim and notified the appellant that he should tell VA about 
any additional information or evidence he wanted VA to try to 
get for him and to send VA the evidence as soon as possible.  
With respect to records that he thought would help in 
deciding the claim, the RO said he should provide the names 
and addresses of the record holders and approximate time 
frame of the records.  The RO notified the appellant that if 
he completed and returned authorization forms, VA would 
request the records for him.  The RO also explained that the 
appellant could get the records himself and send them to VA.  
The appellant responded that the veteran wanted the Board to 
proceed with consideration of the appeal.  

It is the Board's judgment that VA has complied with the duty 
to notify the appellant of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the claims have been properly developed.  The Board concludes 
that there is no further action to be undertaken to comply 
with the provisions of the VCAA and implementing regulations.  

Background

Review of the record indicates that the veteran apparently 
sustained an epigastric hernia while carrying a floor buffer 
in January 1984 while on active duty for training.  In April 
1984, he underwent an epigastric herniorrhaphy.  The 
operation report shows that a transverse incision was made 
across the fascial defect in the epigastric area.  Dissection 
was carried down to the level of the anterior fascia, and the 
hernia was exposed revealing preperitoneal fat herniating 
through an approximate 2-centimeter fascial defect.  The fat 
was reduced, and the fascial defect was closed.  The 
veteran's postoperative course was unremarkable.  The wound 
healed without evidence of infection, and the veteran 
ambulated without difficulty.  He was discharged to home 
later in April in good condition.  

In a rating decision dated in May 1984, the RO granted 
service connection for a postoperative epigastric hernia and 
assigned a noncompensable rating.  The RO notified the 
veteran of his appellate rights, and he did not appeal.  In a 
rating decision dated in April 1986, the RO continued the 
noncompensable rating for the veteran's postoperative 
epigastric hernia, and the veteran filed a notice of 
disagreement, but did not file a substantive appeal after the 
RO issued a SOC in June 1986.  In statements received at the 
RO in February 1987 and June 1987, the veteran requested that 
his hernia be reevaluated.  In July 1987, the RO notified the 
veteran of the denial of an increased rating.  The RO 
received the veteran's notice of disagreement in August 1987.  
The veteran perfected his appeal, and the claim was sent to 
the Board.  In February 1988, the Board remanded the case to 
the RO for additional development, and the RO returned the 
case to the Board in March 1989.  On February 2, 1990, the 
Board received by facsimile a copy a letter from the veteran 
to his senator and a letter from the veteran to the Board 
with a copy of a DD Form 689, Individual Sick Slip pertaining 
to a questionable hernia, dated in May 1988.  On February 6, 
1990, the Board received a copy of VA prescription form 
containing a physician's statement, which was dated February 
3, 1990, and a copy of a forwarding letter from the veteran 
dated February 5, 1990.  

In a decision dated February 16, 1990, the Board denied 
entitlement to a compensable rating for postoperative 
residuals of an epigastric hernia, finding that the 
postoperative residuals of the epigastric hernia were 
principally manifested by a well-healed abdominal scar 
without related disability.  The Board observed that a small 
umbilical hernia was anatomically and diagnostically distinct 
from the service-connected epigastric hernia and that no 
related disability had been shown.  

In a letter dated in late February 1990 and received at the 
RO on March 1, 1990, the veteran noted that he was rated 0 
percent for a hernia condition.  In a rating decision dated 
in July 1990, the RO considered the February 3, 1990, VA 
prescription form noting the presence of small hernia and 
continued the noncompensable rating.  In October 1990, the RO 
received a letter and a VA Form 21-4138 from the veteran in 
which he requested that his claim be amended to include a 
second hernia, which he described as a small ventral hernia.  
In a rating decision dated in February 1991, the RO continued 
the noncompensable rating for the veteran's postoperative 
epigastric hernia and determined that a second hernia had not 
been found at a recent VA examination.  The veteran filed a 
notice of disagreement in March 1991 and perfected his appeal 
regarding entitlement to an increased rating for his hernia 
disability with the filing of his VA Form 1-9, which was 
received at the RO in August 1991.  

In a rating decision dated in August 1995, the RO granted 
service connection for a ventral hernia and reclassified the 
service-connected disability as a small ventral hernia, 
postoperative recurrence of an epigastric hernia, with a 20 
percent disability rating under Diagnostic Code 7339 from 
March 1, 1990.  The increased rating appeal has continued 
with arguments that a separate compensable rating should be 
assigned for the surgical scar associated with the 
herniorrhaphy and contentions that the service-connected 
hernia disability warrants a rating in excess of 20 percent.  
While the case was most recently in remand status, the RO, in 
a January 2002 rating decision, continued the 20 percent 
rating for ventral hernia, postoperative recurrence of 
epigastric hernia and, in addition, awarded a separate 10 
percent rating for a hernia scar effective March 1, 1990.  As 
was outlined in the Introduction, an appeal has been 
perfected as to the March 1, 1990, effective date.  That 
issue and the increased rating claim are currently before the 
Board.  

Earlier Effective Date

The appellant argues that an effective date earlier than 
March 1, 1990, is warranted for the separate 10 percent 
rating for the veteran's surgical hernia scar.  He argues 
that the veteran filed his increased rating claim for his 
hernia disability in April 1986, that it was denied by the RO 
later that month and that he appealed to the Board.  He 
points out that while the appeal was pending at the Board, 
the veteran submitted additional evidence dated February 3, 
1990, and the Board received that evidence on February 6, 
1990.  He argues that because the Board considered neither 
this evidence nor the veteran's February 5, 1990, statement 
in its February 16, 1990, decision, the claim remained open.  
In statements dated in March 2002, the appellant stated he 
was requesting an effective date of July 1, 1987, while in 
August 2002 he stated that he was requesting an earlier 
effective date of February 3, 1987.  

Although the appellant contends that an effective date 
earlier than March 1, 1990, should be assigned for the 
effective date of the separate 10 percent rating for the 
veteran's hernia scar, there is no basis for such an award.  
In this regard, the Board's February 16, 1990, decision, 
which denied a compensable rating for postoperative residuals 
of an epigastric hernia with its finding that the residuals 
were principally manifested by a well-healed abdominal scar, 
was final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.194 
(1989).  In this regard, because the applicable notice of 
disagreement was received in August 1987, the February 1990 
Board decision could not be appealed to the Court.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003) 
(a decision of the Board is appealable to the Court within 
120 days from the date of mailing of notice of the decision, 
provided that a notice of disagreement concerning an issue 
that was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988).  The 
Board decision was therefore final in the absence of clear 
and unmistakable error.  The appellant has not, however, 
raised such a claim, nor has he presented an argument that 
raises such a claim.  In this regard, the evidence to which 
the appellant points as not having been considered by the 
Board concerns only the presence of a ventral hernia and does 
not in any way relate to the surgical scar.  See 38 C.F.R. 
§ 20.1404(b) (2003) (motion for revision of Board decision 
based on clear and unmistakable error must set forth clearly 
why the result would have been manifestly different but for 
the alleged error).  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In this case, the RO awarded the 
separate 10 percent rating for the surgical hernia scar based 
on a December 2001 clinical record from a private physician 
who noted the scar associated with the epigastric hernia 
repair was tender.  The Board additionally notes that the 
claims file includes a May 1990 VA outpatient record in which 
the examiner described the surgical scar as diffusely tender.  
The currently assigned effective date is March 1, 1990, the 
date the RO received the veteran's letter, which it has 
accepted as his date of claim for an increased rating.  As 
provided by regulation, the effective date of a claim for an 
increase is the date of receipt of claim or date entitlement 
arose, whichever is later.  Here, the earlier of the two 
dates has been awarded, and the Board will not disturb that 
award.  It is clear, however, that there is no basis on which 
an effective date earlier than March 1, 1990, may be granted 
for the assignment of a separate 10 percent rating for the 
surgical hernia scar.  The preponderance of the evidence is 
therefore against the claim, and it must be denied.  

Increased Rating

The appellant contends that the veteran should be granted a 
40 or 100 percent rating under Diagnostic Code 7339 for his 
service-connected ventral hernia, postoperative recurrence of 
epigastric hernia.  He has stated that he is not seeking an 
increased rating for the hernia scar, and that issue is not 
before the Board.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App.  
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2003).  

The Rating Schedule provides that a ventral hernia is rated 
under Diagnostic Code 7339.  Under that code, a 
noncompensable rating is warranted for healed postoperative 
wounds when there is no disability and a belt is not 
indicated.  A small ventral hernia, not well supported by 
belt under ordinary conditions, or a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt warrants a 20 percent 
rating.  A 40 percent rating requires a large ventral hernia, 
not well supported by belt under ordinary conditions.  A 
massive ventral hernia, persistent, with severe diastasis of 
recti muscle or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable, warrants a 100 percent rating.  38 C.F.R. § 
4.114, Diagnostic Code 7339.  

The record shows that the veteran has been provided many VA 
examinations pertaining to his hernia disability over the 
years and various VA outpatient and private medical records 
show the veteran has been seen for evaluation.  Those medical 
records and examination reports show that when the veteran 
has allowed palpation of his abdomen, examiners have 
sometimes not found a ventral hernia while at other times 
examiners have described a ventral hernia, which has noted to 
be reducible.  Further, examiners, including surgeons, have 
repeatedly recommended surgical repair, which the veteran has 
refused.  

Briefly, the record shows that when seen at a VA outpatient 
clinic in May 1990, the examiner found a reducible abdominal 
hernia above the umbilicus and below the incisional scar from 
the prior surgery.  In contrast, at a VA examination in 
January 1991, the veteran repeated complaints of abdominal 
pain, but the examiner said there was no palpable hernia even 
with Valsalva.  Nonetheless, the record shows that VA 
prescribed an abdominal support belt in January 1991 and, 
when the veteran reported the belt was worn out in July 1991, 
VA at that time prescribed a medium abdominal support belt.  
Since that time, VA has periodically replaced the belt.  

At a VA examination in November 1991, the veteran reported 
that he continued to experience sharp pain between the 
umbilicus and the mid-epigastrum on a daily basis when 
lifting more than 10 pounds and with defecation and even at 
rest or while lying down.  The veteran also reported 
intermittent nausea, which he related to the hernia.  He said 
that even when wearing the belt, he experienced some pain.  
After examination, the diagnosis was probable small midline 
inferior ventral hernia and status post surgical repair, old 
midepigastric midline ventral hernia.  

When the veteran was seen at a VA surgery clinic in June 
1994, the examiner recommended that the veteran make an 
appointment for repair of the ventral hernia.  In an April 
1995 VA examination report, surgical and medical examination 
results were reported.  It was stated that the surgical 
consultant noted tenderness just above the umbilicus and his 
assessment was ventral hernia for which he recommended 
repair.  The medical examiner noted the veteran complained of 
abdominal pain and stated the veteran's area of pain was 
localized to the epigastrum.  The veteran reported regular 
episodes of pain lasting approximately one quarter of an hour 
if he took Darvocet.  The physician's diagnosis was emotional 
plus epigastric symptoms.  In a May 1995 addendum, the 
physician who conducted the medical examination and the 
surgical consultant recommended a surgical consultation, 
which took place in July 1995.  

A board certified VA surgeon examined the veteran in July 
1995.  At that time, the veteran reported that he had 
continued to wear the abdominal support he was given in 1991.  
The veteran said he had pain in his abdomen daily when he 
coughed or stood for prolonged periods.  He also said he had 
occasional vomiting.  The surgeon stated that on examination 
he found an approximately 4-centimeter fascial defect in the 
epigastric area consistent with a hernia and associated with 
some diastasis recti.  The surgeon commented that it was his 
clinical opinion that a competent surgeon could repair the 
veteran's hernia.  The diagnosis was epigastric midline 
supraumbilical hernia.  

At a VA examination in May 1996, the veteran reported that he 
continued to have epigastric pain that was brought on by any 
kind of over activity that required him to tighten his 
abdominal wall.  He stated that he had to take Darvocet 
frequently to keep his abdominal pain under control.  He said 
he had to wear the abdominal belt around his abdomen to keep 
his hernia under control and to keep the muscles tight, which 
relieved abdominal discomfort.  He complained of nausea and 
vomiting in the morning when brushing his teeth.  Examination 
revealed a well-healed 3.5-inch scar over the epigastric 
region, which was minimally tender on palpation with no other 
complications.  On examination, there was tenderness over the 
umbilical region at the midline, and there was minimal 
epigastric tenderness on palpation.  No obvious hernia was 
demonstrated during various maneuvers.  The impression was 
scar, epigastric hernia, well healed, no sequelae; tenderness 
of the scar and surrounding area relieved by wearing 
abdominal belt and taking pain medication; ventral hernia 
above the umbilicus, tender over the umbilicus; and continued 
abdominal discomfort due to the above conditions.  

VA outpatient records show that in late May 1996, the veteran 
was again referred to the surgical consultant who had 
examined him in April 1995, and that physician again noted 
the ventral hernia in the periumbilical region and 
recommended referral for surgical repair.  The progress notes 
show that in June 1996 the veteran requested that the 
surgical consultant describe the severity of the 
periumbilical ventral hernia.  The physician stated that 
examination showed a scar of previous hernia repair in the 
epigastric region.  There was also a periumbilical ventral 
hernia, which was about 3 centimeters in diameter.  The 
physician said it was reducible.  The diagnosis was reducible 
periumbilical ventral hernia.  He recommended referral to a 
surgical clinic for repair.  

At a VA examination in March 1999, the veteran said that he 
took Darvocet and wore and abdominal support because of his 
hernia.  Examination of the abdomen revealed a well-healed 7-
centimeter transverse scar, 10 centimeters superior to the 
umbilicus.  The physician said he could find no hernia.  The 
veteran complained of severe tenderness any time the 
physician touched any place on the abdomen.  There was a 1.5-
centimeter diastasis recti, which the physician said he 
believed was asymptomatic.  He said the fascia of the 
abdominal wall was excellent, and the veteran's abdomen was 
practically scaphoid.  The diagnosis was scar from repair of 
epigastric hernia with no recurrence of hernia and 
insignificant diastasis recti.  

A private treatment record from the surgical consultant who 
examined the veteran for VA in 1995 and 1996 shows that the 
veteran was seen in April 1999 with complaints of pain in his 
epigastric scar.  The physician noted a questionably tender 
scar of repair of an epigastric hernia and a tender 
periumbilical hernia.  He also noted that the veteran used an 
abdominal support belt.  The diagnosis was periumbilical 
hernia.  He gave the veteran a prescription for Darvocet and 
recommended repair of the periumbilical hernia.  

At a VA examination in November 2001, the veteran stated that 
he had pain in the abdomen, particularly when he strained to 
use the bathroom.  He said the pain was made worse by walking 
or standing a long time or by lifting heavy objects.  He said 
at night he had to draw up into a knot because of the pain.  
He said he had some nausea and vomiting and became nauseated 
when brushing his teeth.  On examination, the physician noted 
a 3-inch well-healed transverse scar above the umbilicus and 
diastasis recti above and below the scar.  The physician 
stated that the veteran has a periumbilical hernia.  He noted 
that the veteran jumped when examined anywhere in the 
anterior abdomen.  The physician indicated that surgery could 
probably relieve the abdominal pain if it was all due to the 
abdominal wall.  

In an addendum dated in January 2002, the physician stated 
that it had been very difficult to examine the veteran's 
abdomen and that every time he attempted to examine the 
abdomen by palpation of the upper or lower quadrants, the 
veteran complained of pain.  He said that the veteran was 
unable or unwilling to allow him to examine his abdomen in 
the area of his umbilicus by palpation of an adequate degree.  
The physician said that such a generalized pain would be 
consistent with a generalized peritonitis, which the veteran 
did not have.  The physician stated that he did not believe 
that the problem with the hernia or previous surgery would be 
likely to cause the pain of which the veteran complained at 
the examination.  The physician stated that when he mentioned 
the possibility of surgery to treat a possible umbilical 
hernia, the veteran said he did not want any more surgery 
because he had nearly died at the time of his first surgery.  
The physician stated he reviewed the operative note from the 
surgery and it mentioned nothing about any problems at the 
time of surgery.  The physician stated that in summary he 
believed that the veteran exaggerated the degree of pain he 
was suffering, if any, and that because of this and his 
mental condition, it was very difficult to examine him.  

A clinical record from the surgical consultant who saw the 
veteran in April 1999 shows that in December 2001 the veteran 
was seen with complaints of periumbilical pain in the 
abdomen.  The physician noted that the veteran was requesting 
Darvocet and reported that he used an abdominal binder.  The 
physician stated there was a tender scar at the epigastric 
hernia repair site and a tender periumbilical hernia.  He 
wrote a prescription for Darvocet.  

Review of the evidence outlined above shows that throughout 
the appeal period, the veteran's service-connected ventral 
hernia, postoperative recurrence of epigastric hernia, has 
been manifested by a small, 3 to 4-centimeter periumbilical 
hernia and a 1.5-centimeter diastasis recti above and below a 
surgical hernia scar with continuous wearing of an abdominal 
binder.  The diastasis of recti muscles has been variously 
described as insignificant and asymptomatic and, as 
physicians have repeatedly recommended surgical repair, there 
is no evidence of destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
There is, therefore, no basis for consideration of the 
assignment of a 100 percent rating under Diagnostic Code 
7339, which requires massive, persistent, severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of abdominal wall so as to be 
inoperable.  Further, at no time has any examiner described 
the hernia as large or not well supported by a belt under 
ordinary conditions, which would be required for an increased 
rating of 40 percent.  No examiner has related the veteran's 
reported nausea and occasional vomiting to his hernia 
disability.  Although the veteran's complaints of abdominal 
pain and reactions to palpation have been assessed as being 
exaggerated, examiners have reported tenderness in the area 
of the hernia.  It is, however, the opinion of the Board that 
such symptomatology is taken into consideration in the 20 
percent evaluation currently assigned.  Moreover, there is no 
showing of either a massive or large ventral hernia.  
Instead, the medical evidence indicates that although the 
veteran has complained increased abdominal pain and uses a 
binder, the hernia, when found, has been reported to be small 
and easily reducible.  For these reasons, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's ventral hernia, 
postoperative recurrence of epigastric hernia.  


ORDER

Entitlement to a rating in excess of 20 percent for a ventral 
hernia, postoperative recurrence of epigastric hernia, is 
denied.  

Entitlement to an effective date earlier than March 1, 1990, 
for a separate 10 percent rating for a surgical hernia scar 
is denied.  


REMAND

The remaining issues on appeal are entitlement to an 
increased rating for residuals of a fracture of the left 
fifth metacarpal, currently evaluated as 10 percent 
disabling, and entitlement to special monthly compensation 
based on loss of use of the left hand due to residuals of a 
fracture of the left fifth metacarpal.  

It is contended that the veteran's residuals of a fracture of 
the left fifth metacarpal have become more disabling.  The 
veteran has reported that he was given a prosthetic splint 
for his finger at the Tuscaloosa VA hospital in December 2001 
and that the functional loss associated with his disability 
warrants special monthly compensation.  The record before the 
Board includes no medical evidence pertaining to the left 
fifth metacarpal dated more recently than 1996.  In addition, 
in an August 1996 VA examination report, the VA physician 
noted that the veteran stated that he could not straighten 
his little finger and "now it had gone into the ring finger 
also."  On examination, there was limitation of motion of 
both the little finger and the ring finger, and the physician 
said the veteran had poor grasp on the left due to loss of 
function of the ring and little fingers.  The diagnosis was 
tenosynovitis, tendons left little finger, chronic.  This 
examination report raises the issue of service connection for 
left ring finger disability secondary to service-connected 
residuals of a fracture of the left fifth metacarpal.  

The Court has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Since the issue of entitlement to 
secondary service connection for left ring finger disability 
could affect the outcome of the increased rating and special 
monthly compensation claims currently on appeal, they must be 
considered as inextricably intertwined.  The RO must address 
the inextricably intertwined issue of secondary service 
connection for left ring finger disability before the Board 
addresses the matter of entitlement to an increased rating 
for residuals of a fracture of the left fifth metacarpal and 
the special monthly compensation claim, in which the RO has 
considered entitlement to special monthly compensation base 
on loss of use of the left hand.  

Although the RO sent the appellant a letter explaining the 
applicability of the change in the law brought about by 
passage of the VCAA to the special monthly compensation claim 
and the appellant waived additional time to respond, the RO 
has not addressed the applicability of the VCAA to the 
increased rating claim.  In addition, the Board notes that in 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, slip op. at 15-22 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit drew a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), which reviewed a related Board 
regulation, 38 C.F.R. § 19.9.  The Federal Circuit found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to the VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance required to 
comply with the VCAA.  It is, however, the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  The RO should attempt to obtain all pertinent 
treatment records and a current medical examination and 
medical opinion should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, slip op. at 15-22 (Fed. Cir. Sept. 
22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) and 
any other applicable legal precedent.  

2.  The RO should explain to the 
appellant what, if any, information 
(medical or lay evidence) is necessary to 
substantiate the claim of entitlement to 
service connection for left ring finger 
disability secondary to residuals of a 
fracture of the left fifth metacarpal, 
entitlement to an increased rating for 
residuals of a fracture of the left fifth 
metacarpal and entitlement to special 
monthly compensation based on loss of use 
of his left hand due to service-connected 
residuals of fracture of the left fifth 
metacarpal.  In addition, the RO should 
inform the appellant of which portion of 
the information and evidence is to be 
provided by the appellant and which part, 
if any, VA will attempt to obtain on 
behalf of the appellant.  

3.  The RO should obtain outpatient 
records and any hospital summaries for 
the veteran pertaining to treatment or 
evaluation of residuals of a fracture of 
the left fifth metacarpal or the left 
ring finger dated from August 1996 to the 
present from VA medical centers in 
Tuscaloosa and Birmingham, Alabama.  

4.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and extent of any 
left ring finger disability and the 
nature and extent of residuals of a 
fracture of the left fifth metacarpal.  
All indicated studies should be 
performed, including X-rays.  Range of 
motion measurements for all joints of the 
left ring finger and left little finger 
should be provided, including but not 
limited to, determination as to the 
extent motion is restricted relative to 
the proximal transverse crease of the 
palm and determination as to the presence 
of ankylosis of any of the finger joints.  
The examiner should be requested to 
provide the following opinions and 
provide an explanation for each:  

(a)	Please provide and opinion, with 
complete rationale, as to whether it 
is at least as likely as not that any 
current left ring finger disability 
was caused or chronically worsened by 
residuals of a fracture of the left 
fifth metacarpal.  
(b)	If the examiner determines that it 
is at least as likely as not that left 
ring finger disability was caused or 
chronically worsened by residuals of a 
fracture of the left fifth metacarpal, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that there is loss of function 
of the left ring finger and left 
little finger such that no effective 
function remains in the left hand 
other than that which would be equally 
well served by an amputation stump at 
the sight of election below the elbow 
with use of a suitable prosthetic 
appliance.  The examiner should state 
whether the actual remaining ability 
to grasp and manipulate objects could 
be accomplished equally well by an 
amputation stump with prosthesis.  
(c)	If it is the examiner's opinion that 
it is less likely than not that any 
current left ring finger disability 
was caused or chronically worsened by 
residuals of a fracture of the left 
fifth metacarpal, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not that there is 
loss of function of the left little 
finger such that no effective function 
remains in the left hand other than 
that which would be equally well 
served by an amputation stump at the 
sight of election below the elbow with 
use of a suitable prosthetic 
appliance.  The examiner should state 
whether the actual remaining ability 
to grasp and manipulate objects could 
be accomplished equally well by an 
amputation stump with prosthesis.  

The claims file must be provided to the 
examiner for review of pertinent 
documents.  

5.  Then, after undertaking any 
additional development deemed warranted, 
and in light of the additional evidence 
obtained pursuant to the requested 
development, the RO should adjudicate the 
claim of entitlement to service 
connection for left ring finger 
disability secondary to service-connected 
residuals of a fracture of the left fifth 
metacarpal and readjudicate the claims of 
entitlement to an increased rating for 
residuals of a fracture of the left fifth 
metacarpal and entitlement to special 
monthly compensation based on loss of use 
of the left hand due to residuals of a 
fracture of the left fifth metacarpal.  
If the claims of entitlement to an 
increased rating for residuals of a 
fracture of the left fifth metacarpal and 
entitlement to special monthly 
compensation based on loss of use of the 
left hand due to residuals of fracture of 
the left fifth metacarpal are not granted 
to the satisfaction of the appellant, the 
RO should issue a SSOC on those issues, 
and the appellant and his attorney should 
be provided with an opportunity to 
respond.  If entitlement to service 
connection for left ring finger 
disability secondary to service-connected 
residuals of a fracture of the left fifth 
metacarpal is not granted, and the 
appellant provides a timely notice of 
disagreement with that decision, the RO 
should issue a SOC that addresses all 
evidence considered by the RO and informs 
the appellant of the laws and regulations 
pertinent to that issue.  The appellant 
should be advised of the procedures and 
time limits for filing a timely 
substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



